FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO ANTONIO MARROQUIN,                       No. 10-17524

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00596-DGC

  v.
                                                 MEMORANDUM *
MACDONALD, Warden,

               Defendant,

  and

JACK R. HUDSON; JENNIFER WARD,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Armando Antonio Marroquin, a California state prisoner housed in Arizona,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action for failure to exhaust administrative remedies under the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to exhaust, and for

clear error its factual determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th

Cir. 2003). We affirm.

      The district court properly dismissed the action without prejudice because

Marroquin failed to exhaust administrative remedies prior to filing suit. See

Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper exhaustion” is

mandatory and requires adherence to administrative procedural rules).

      The district court did not abuse its discretion in denying Marroquin’s post-

judgment motion because Marroquin failed to show any grounds justifying

reconsideration. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and elements

for reconsideration under Rules 59(e) and 60(b) of the Federal Rules of Civil

Procedure).

      The district court did not abuse its discretion in denying as premature

Marroquin’s motion to compel. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.


                                          2                                     10-17524
2002) (setting forth standard of review and describing trial court’s broad discretion

to deny discovery).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Marroquin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    10-17524